          Case 3:11-cv-01814-RS Document 131 Filed 08/07/19 Page 1 of 1




                                                                                   S DISTRICT
                                                                                 TE           C
                                                                               TA
August 7, 2019




                                                                                                                 O
                                                                          S




                                                                                                                  U
                                                                         ED




                                                                                                                   RT
                                                                     UNIT




                                                                                                                        R NIA
                                                                                                              Corley
                                                                     NO
                                                                                                    e Scott




                                                                                                                       FO
                                                                                          cquelin
                                                                               Judge Ja
                                                                      RT




                                                                                                                   LI
                                                                              ER
                                                                          H




                                                                                                                 A
                                                                                   N                              C
                                                                                                     F
                                                                                       D IS T IC T O
                                                                                             R
